Citation Nr: 0812328	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  03-03 771	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 
38 U.S.C. § 1702.

3.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1968 to April 1971.  Service in Vietnam is 
indicated by the evidence of record.  He was determined to be 
incompetent for VA purposes in April 2002.  See 38 C.F.R. 
§ 3.353 (2007).

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

Procedural history

By rating action in August 1976, the veteran was denied 
service connection for an acquired psychiatric disorder, 
characterized as schizophrenic reaction.  Thereafter, by 
rating decision in December 1984 he was denied service 
connection for PTSD.  No appeal was perfected as to either 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302 (2007).

Subsequently, service connection for an acquired psychiatric 
disability, to include PTSD, was denied by RO rating action 
in November 1993.  The veteran perfected an appeal of that 
decision.  The Board remanded this issue in May 1996 and 
again in March 1998. 

In April 2002, the RO granted service connection for PTSD; a 
disability rating of 50 percent was assigned.  Service 
connection for schizophrenia was denied at that time.  In 
June 2002, the veteran, through his attorney, filed a notice 
of disagreement (NOD) with respect to the evaluation assigned 
for PTSD and the denial of service connection for 
schizophrenia [although a NOD as to the latter issue was not 
necessary since the issue was already on appeal].  The 
veteran's appeal as to the evaluation assigned for PTSD was 
perfected via a VA Form 9 dated January 28, 2003.

The RO's April 2002 rating decision, in addition to granting 
service connection for PTSD and denying service connection 
for schizophrenia, denied service connection for a psychosis 
for the purpose of establishing eligibility for treatment 
under 38 U.S.C.A. § 1702.  The veteran's NOD referred to that 
matter also, and an appeal has subsequently been perfected as 
to that issue.  The April 2002 rating decision further denied 
entitlement to TDIU.  The veteran has perfected an appeal of 
that issue.

The Board subsequently remanded the case in June 2004 for the 
purpose of ensuring compliance with the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
obtaining an additional VA psychiatric examination.  
The Board again remanded the case in March 2005 for the 
purpose of ensuring compliance with its prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In September 2005, the Board reopened the veteran's 
previously-denied service-connected claim for schizophrenia 
and remanded the matter, together with all remaining issues 
on appeal, to obtain, inter alia, an additional VA 
psychiatric examination.  Following the Board's remand, the 
RO again denied each of the veteran's claims in a February 
2006 supplemental statement of the case. 

In July 2006, the Board issued a decision which denied the 
veteran's claims.  
The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
November 2007, counsel for the veteran and the Secretary of 
VA filed a Joint Motion for Remand.  In that Joint Motion, 
the parties asserted that VA failed to assist the veteran in 
developing evidence necessary to substantiate his claims and 
the Board provided inadequate reasons and bases.
See the November 2007 Joint Motion, page 2. 

An Order of the Court dated November 16, 2007 granted the 
motion and vacated the Board's decision.  The case was 
returned to the Board.  As will be discussed below, the Board 
recently learned of the veteran's demise.


FINDING OF FACT

The Board was notified by the RO that the veteran died in 
January 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2008, while this case was pending before the Board, 
the Board received notification from the RO that the veteran 
had died in January 2008.  A copy of the death certificate 
has been associated with the veteran's VA claims folder.

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

The Board finds that this case is one in which the law is 
dispositive and that these issues must be dismissed on that 
basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issues of entitlement to service connection 
for schizophrenia; entitlement to service connection for a 
psychosis for the purpose of establishing eligibility for 
treatment under 38 U.S.C. § 1702; entitlement to an increased 
disability rating for service-connected PTSD; and entitlement 
to TDIU, are dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed due to the death of the veteran.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


